UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus AMT-Free Municipal Cash Management Plus (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 01/31 Date of reporting period: 04/30/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Cash Management Plus April 30, 2017 (Unaudited) Coupon Maturity Principal Short-Term Investments - 102.1% Rate (%) Date Amount ($) Value ($) Alabama - 1.6% Tender Option Bond Trust Receipts (Series 2016-YX1036), (Alabama Federal Aid Highway Authority, Special Obligation Revenue) (Liquidity Facility; Barclays Bank PLC) 0.94 5/7/17 2,800,000 a,b,c Arizona - 3.1% Tender Option Bond Trust Receipts (Series 2016-YX1032), (Maricopa County Industrial Development Authority, Revenue (Banner Health)) (Liquidity Facility; Barclays Bank PLC) 0.93 5/7/17 5,615,000 a,b,c California - 5.6% California Department of Water, CP (Liquidity Facility; Bank of Montreal) 0.92 5/3/17 3,000,000 3,000,000 RIB Floater Trust (Series 2017-004), (California Health Facilities Financing Authority, Revenue (Diginty Health)) (LOC; Barclays Bank PLC and Liquidity Facility; Barclays Bank PLC) 0.98 5/7/17 7,000,000 a,b,c 7,000,000 Colorado - 11.2% Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (The Nature Conservancy Project) 0.88 5/7/17 10,000,000 b 10,000,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.97 5/7/17 10,000,000 b 10,000,000 Florida - 5.5% Kissimmee Utility Authority, CP (Liquidity Facility; JPMorgan Chase Bank NA) 0.98 6/7/17 3,200,000 3,200,000 Palm Beach County School Board, (Liquidity Facility; Citibank NA) 0.94 5/7/17 6,585,000 a,b,c 6,585,000 Georgia - 2.6% Cobb County Development Authority, Revenue (Dominion Christian High School, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.93 5/7/17 2,810,000 b 2,810,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 102.1% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Georgia - 2.6% (continued) Tender Option Bond Trust Receipts (Series 2015-XF0089), (Gwinnett County School District, GO Notes) (Liquidity Facility; JPMorgan Chase Bank) 0.93 5/7/17 1,935,000 a,b,c 1,935,000 Illinois - 11.1% DuPage County, Revenue (The Morton Arboretum Project) (LOC; Northern Trust Company) 0.92 5/7/17 2,000,000 b 2,000,000 Illinois Finance Authority, Revenue (Chicago Horticultural Society Project) (LOC; Bank of Montreal) 0.96 5/7/17 3,000,000 b 3,000,000 Illinois Finance Authority, Revenue (Joan W. and Irving B. Harris Theater for Music and Dance Project) (LOC; PNC Bank NA) 0.96 5/7/17 7,000,000 b 7,000,000 Illinois Toll Highway Authority, Toll Highway Senior Priority Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.92 5/7/17 5,000,000 b 5,000,000 Tender Option Bond Trust Receipts (Series 2017-XF2398), (Illinois Toll Highway Authority, Toll Highway Senior Revenue) (Liquidity Facility; Citibank NA) 0.93 5/7/17 2,780,000 a,b,c 2,780,000 Iowa - 1.9% Iowa Finance Authority, Revenue (YMCA and Rehabilitation Center Project) (LOC; Bank of America) 0.93 5/7/17 3,485,000 b Louisiana - 3.8% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Kenner Theatres, L.L.C. Project) (LOC; FHLB) 0.94 5/7/17 3,650,000 b 3,650,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.90 5/1/17 3,100,000 b 3,100,000 Maryland - 7.5% Bel Air, EDR (Harford Day School Facility) (LOC; Branch Banking and Trust Co.) 0.96 5/7/17 3,475,000 b 3,475,000 Maryland Economic Development Corporation, EDR (Blind Industries and Services of Maryland Project) (LOC; Bank of America) 1.06 5/7/17 2,180,000 b 2,180,000 Short-Term Investments - 102.1% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Maryland - 7.5% (continued) Maryland Economic Development Corporation, EDR (Catholic Relief Services Facility) (LOC; Bank of America) 0.93 5/7/17 7,825,000 b 7,825,000 Michigan - 4.5% Michigan Strategic Fund 1.00 5/7/17 2,000,000 b 2,000,000 Pittsfield Township Economic Development Corporation, LOR, Refunding (Arbor Project) (LOC; Comerica Bank) 1.00 5/7/17 2,300,000 b 2,300,000 Tender Option Bond Trust Receipts (Series 2017-XM0472), (Michigan Finance Authority, HR, Refunding (Trinity Health Credit Group)) (Liquidity Facility; Citibank NA) 0.93 5/7/17 3,750,000 a,b,c 3,750,000 Mississippi - 3.4% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.87 5/1/17 6,000,000 b Nevada - 3.0% Reno, Hospital Revenue (Renown Regional Medical Center) (LOC; Bank of Tokyo- Mitsubishi UFJ) 0.92 5/7/17 5,450,000 b New Jersey - 6.3% Burlington County, GO Notes, BAN (General Improvement Bonds and Solid Waste Utility Bonds) 2.00 5/16/17 8,000,000 8,003,955 North Brunswick Township, BAN 2.00 7/27/17 3,350,000 3,358,576 New York - 14.1% Bemus Point Central School District, BAN 2.00 6/28/17 3,000,000 3,004,404 Fairport Central School District, BANS 1.95 7/14/17 2,000,000 2,003,537 Metropolitan Transportation Authority of New York, (Liquidity Facility; Citibank NA) 0.95 5/7/17 1,000,000 a,b,c 1,000,000 Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC - Robert Weslayan College Project) (LOC; M&T Trust) 0.98 5/7/17 2,415,000 b 2,415,000 New York City Transitional Finance Authority, Future Tax Secured Revenue (LOC; Morgan Stanley Bank) 0.90 5/1/17 8,700,000 b 8,700,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 102.1% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 14.1% (continued) Triborough Bridge and Tunnel Authority, General Revenue, Refunding (MTA Bridges and Tunnels) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.92 5/1/17 3,015,000 b 3,015,000 Westchester County, GO Notes, TAN 1.50 5/26/17 5,000,000 5,002,723 North Carolina - 1.8% North Carolina Medical Care Commission, Health Care Facilities Revenue, Refunding (FirstHealth of the Carolinas Project) (Liquidity Facility; Branch Banking and Trust Co.) 0.95 5/7/17 3,150,000 b Ohio - 2.6% Hamilton County, EDR (Boys/Girls Clubs of Greater Cincinnati, Inc. Project) (LOC; PNC Bank NA) 1.04 5/7/17 1,575,000 b 1,575,000 RIB Floater Trust (Series 2017-003), (Middletown, Hospital Facilities Revenue (Premier Health Partners Obligated Group)) (Liquidity Facility; Barclays Bank PLC and LOC; Barclays Bank PLC) 1.05 5/7/17 3,000,000 a,b,c 3,000,000 Tennessee - 3.9% Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.94 5/7/17 4,000,000 b 4,000,000 State of Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 0.97 6/8/17 3,000,000 3,000,000 Texas - 8.6% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.95 5/7/17 2,000,000 b 2,000,000 Lubbock Independent School District, GO Notes (Liquidity Facility; Wells Fargo Bank and LOC; Permanent School Fund Guarantee Program) 0.92 5/7/17 5,000,000 b 5,000,000 Red River Education Finance Corporation, Higher Education Revenue (Texas Christian University Project) (Liquidity Facility; Northern Trust Company) 0.93 5/7/17 5,400,000 b 5,400,000 Short-Term Investments - 102.1% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Texas - 8.6% (continued) Tender Option Bond Trust Receipts (Series 2016-XM0187), (Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.96 5/7/17 3,000,000 a,b,c 3,000,000 Total Investments (cost $182,568,195) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2017, these securities amounted to $37,465,000 or 20.95% of net assets. b Variable rate demand note—rate shown is the interest rate in effect at April 30, 2017. Maturity date represents the next demand date, or the ultimate maturity date if earlier. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short- term rates). STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Cash Management Plus April 30, 2017 (Unaudited) The following is a summary of the inputs used as of April 30, 2017 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 182,568,195 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (FASB) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the funds Board Members (Board). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus AMT-Free Municipal Cash Management Plus By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 14, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 14, 2017 By: /s/ James Windels James Windels Treasurer Date: June 14, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
